FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHAOQING CHEN,                                   No. 10-71504

               Petitioner,                       Agency No. A088-113-526

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Shaoqing Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039 (9th

Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding based

on the numerous inconsistencies between Chen’s testimony at his hearing and his

testimony before an asylum officer, including inconsistencies regarding whether or

not Chen signed photographs of himself while he was detained, the distance to the

police station, the location of his interrogation room, the number and description of

the police officers who interrogated him, and the amount he paid a snakehead. See

id. at 1048 (adverse credibility determination was reasonable under the REAL ID

Act’s “totality of circumstances”); see also Rivera v. Mukasey, 508 F.3d 1271,

1275 (9th Cir. 2007) (adverse credibility finding was supported based on numerous

inconsistencies regarding the details of petitioner’s abduction, especially where her

entire claim centered around only two events). Chen’s explanations do not compel

a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). We

reject Chen’s challenge to the agency’s reliance on the asylum officer’s notes. See

Singh v. Gonzales, 403 F.3d 1081, 1089-90 (9th Cir. 2005) (listing indicia of

reliability for an asylum officer’s notes). Further, Chen’s contention that the IJ


                                           2                                    10-71504
was predisposed to discredit his testimony is not supported by the record. In the

absence of credible testimony, Chen’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Chen’s CAT claim also fails because it is based on the same

testimony found to be not credible, and he does not point to any other evidence that

shows it is more likely than not that he will be tortured if returned to China. See id.

at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           3                                    10-71504